          Case 1:05-cv-02159-LAP Document 73
                                          71 Filed 04/27/20
                                                   04/24/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x
BONVECCHI, et al.,                                                      :
                                                                        :
                                             Plaintiffs,                :   ORDER OF
                                                                        :   SATISFACTION OF
                              -against-                                     JUDGMENT
                                                                        :
THE REPUBLIC OF ARGENTINA,                                              :
                                                                        :
                                                                        :   05-CV-2159 (LAP)
                                             Defendant.
----------------------------------------------------------------------- x



        WHEREAS, on October 6, 2009, the Court entered a final judgment, ECF No. 36, (the

“Final Judgment”) against the Republic of Argentina (the “Republic”) and in favor of the

plaintiffs Ana Laura Bonvecchi, Virginia Enriqueta Bonvecchi, Maria Luisa Cachau, Mario

Castilla, Alfredo Gines Coco, Mario Jose Giraldi, Ana Maria Tejerina, Victor Octavio Groppa,

Ignacio Guido Groppa, Victor Serafin Groppa, Maria Veronica Paitovi De Groppa, Maria

Daniela Groppa, Maria Guadalupe Groppa, Jacinto Omar Macri, Maria Cristina Gianelli, Natalia

Daniela Macri, Oscar Anacleto Occhionero, Julia Ester Navarrete, Rilford International Corp.,

and Claudio Americo Salej with respect to plaintiffs’ beneficial interests on certain defaulted

bonds issued by the Republic (the “Bonds”);

        WHEREAS, plaintiffs tendered interests in the Bonds in exchange for new securities

issued by the Republic in the Republic’s 2010 exchange offer, and/or transferred their interests in

the Bonds, and/or have otherwise settled their claims and accordingly no longer hold any interest

in the Bonds that are subject of the above-captioned case.
         Case 1:05-cv-02159-LAP Document 73
                                         71 Filed 04/27/20
                                                  04/24/20 Page 2 of 2



       NOW, THEREFORE, full satisfaction of plaintiffs’ Final Judgment is hereby

acknowledged, and the Clerk of the Court is hereby authorized and directed to make an entry of

full satisfaction on the docket.



SO ORDERED:


________________________
United States District Judge
Dated: April 27 , 2020
